PER CURIAM.
Appellant, convicted of three counts of possession of a firearm by a convicted felon in violation of section 790.23, Florida Statutes (1987), for three separate weapons discovered at the same time in his home pursuant to a valid search warrant, argues that the three separate convictions constitute a double jeopardy violation. We agree that it was improper to find appellant guilty on all three counts. State v. Watts, 462 So.2d 813 (Fla.1985); Grappin v. State, 450 So.2d 480 (Fla.1984). We reverse appellant’s convictions for possession of the two stun guns. Inasmuch as the sentences imposed were departure sentences, and we cannot determine whether the trial judge would again depart, we reverse all three sentences imposed and remand for resen-tencing utilizing a corrected scoresheet.
FRANK, C.J., and RYDER and CAMPBELL, JJ., concur.